Howell, J.
The city of New Orleans claims the sequestration and possession of a certain certificate of indebtedness in favor oí J. Fallon or bearer for $775 65, found in the possession of the defendant, Strauss, and alleged to have been stolen in a state of incompleteness from the office of the Administrator of Public Accounts. The defendant answered that he purchased said certificate in due course of business from E. Merle and J. Chapus, and it being a negotiable instrument his title as an innocent third holder is good. He called his vendors in warranty, whose answers are substantially a general denial, Chapus specially denying any connection with the matter. From a judgment in favor of the city and one against the warrantors in solido, in favor of defendant, the parties cast have appealed.
The evidence satisfies us that the “certificate” was stolen from the office of the Administrator of Public Accounts, before it was in a state or form to be issued, and that the deficiencies were supplied before the sale to defendant on the same day of the theft. But we can not class this instrument as negotiable commercial paper, upon which the maker is bound to innocent third holders. It is transferable, it is true, but the transferree obtains only the rights of the transferrer. See the *51case of the State ex rel. S. Smith & Co. v. James Graham, Auditor, recently decided. Strauss obtained no title, and the city was correctly held to be the owner.
We concur in the opinion of the judge a quo that the warrantors have not shown a legal possession of the certificate, and that they must be condemned to pay to Strauss the amount paid by him to them for the certificate.
Judgment affirmed.
Rehearing refused.